On Rehearing.
Bird, J.
The application for a rehearing in this case brought to our attention the statement that the lands involved herein were used by defendant in the operation of its railway. Fearing lest we had overlooked this point, we granted .the application for a rehearing. Upon the rehearing it was pointed out by plaintiffs’ attorney that this ground of relief was not raised by the defendant, either upon the oral argument or in its briefs in this court, and therefore could not, under the rule, be considered on rehearing, citing in support thereof Hutchins v. Kimmell, 31 Mich. 126 (18 Am, Rep. 164); Smith v. Walker, 57 Mich. 456 *670(22 N. W. 267, 24 N. W. 830, 26 N. W. 783) ; Nissly v. Railway Co., 168 Mich. 676 (131 N. W. 145, 135 N. W. 268, Am. & Eng. Ann. Cas. 1913C, 719). Inasmuch as the validity .of the taxes was not questioned, we think this point not material.
In considering the question as to whether the deed from the auditor general to the State was fair on its face, it was said, among other things, in the opinion, that had the plaintiff investigated “he would have found that the auditor general and land commissioner had the power to make the determination, and that they had made it, and determined the lands were unoccupied and abandoned.” It is insisted that this statement is not in accord with the record, because the examiner’s report (which was by reference made a part of the order of determination) stated that the lots were owned by the “Soo Railroad” and occupied by section foremen. Notwithstanding this statement, the auditor general and land commissioner found that the lots were subject to the provisions of section 127 of the tax law (Act No. 206, Pub. Acts 1893), and in pursuance thereof they were deeded to the State by the auditor general, and the land commissioner afterwards deeded them to the plaintiffs. These deeds were in regular form and contained the recital that the lots had been determined to be unoccupied and abandoned. Nothing appears upon the face of either deed to give plaintiffs notice that they were or might be irregular in any respect. The law makes these deeds prima facie evidence of title. Act No. 211, Pub. Acts 1905. Had defendant attacked the validity of the deed from the auditor general to the State within six months from the date of the recording thereof, the defects relied upon would have been available as a defense. Act No. 84, Pub. Acts 1903. Not having done so, it was precluded from making that defense. Griffin v. Kennedy, 148 Mich. 583 (112 N. W. 756). See, also, Beuthien *671v. Dillon, 160 Mich. 396 (125 N. W. 363) ; Chiodo v. Williams, 180 Mich. 367 (147 N. W. 492).
The judgment of the trial court is reversed, with costs to the plaintiffs.
Stone, C. J., and Kuhn, Moore, Steere, Brooke, and Person, JJ., concurred with Bird, J.